Case 1:19-cv-00434-CFC-CJB Document 351 Filed 07/14/21 Page 1 of 2 PageID #: 36012


                             MORRIS, NICHOLS, ARSHT          &   TUNNELL   LLP

                                       1201 N ORTH M ARKET S TREET
                                              P.O. B OX 1347
                                   W ILMINGTON , D ELAWARE 19899-1347

                                              (302) 658-9200
                                           (302) 658-3989 FAX
  JEREMY A. TIGAN
  (302) 351-9106
  jtigan@morrisnichols.com


                                             July 14, 2021


  The Honorable Colm F. Connolly                                   VIA ELECTRONIC FILING
  United States District Court
    for the District of Delaware
  844 North King Street
  Wilmington, DE 19801

            Re:        Pharmacyclics LLC, et al. v. Alvogen Pine Brook, LLC, et al.
                       C.A. No. 19-434 (CFC-CJB)

  Dear Judge Connolly:

        Plaintiffs write pursuant to the Court’s Oral Order of July 13, 2021,
  requesting that the parties confirm or dispute whether pre-AIA (America Invents
  Act) law applies to each of the asserted claims. As set forth below, pre-AIA law
  applies to the ’309, ’090, and ’455 Patents, with one caveat regarding the ’309
  Patent. AIA law applies to the ’857 Patent. Plaintiffs further respond as follows:

                  The ’309 Patent (“Compound Patent”) has an effective filing date of
                   September 22, 2006 (see Plaintiffs’ FOF (D.I. 332) ¶¶ 48–49).
                   Therefore, pre-AIA law applies to asserted claim 10, with one
                   exception relevant to the issues before the Court.1 As discussed in
                   Plaintiffs’ Post-Trial Brief (D.I. 334) at 9–10, disclosure of best mode
                   is not necessary for a proper claim of priority for “proceedings
                   commenced on or after” the enactment of the AIA. See Pub. L. 112-29




  1
   The parties’ dispute regarding the priority date of claim 10 of the ’309 Patent
  does not change the applicable law. See Alvogen’s FOF (D.I. 336) ¶ 6.
Case 1:19-cv-00434-CFC-CJB Document 351 Filed 07/14/21 Page 2 of 2 PageID #: 36013

  The Honorable Colm F. Connolly
  July 14, 2021
  Page 2

              § 15. Because this case was commenced after the enactment of the
              AIA, best mode is not necessary for a claim of priority.2

            The ’090 Patent (“Method of Treatment Patent”) has an effective
             filing date of June 3, 2010 (Plaintiffs’ FOF ¶ 70; see Alvogen’s FOF
             (D.I. 336) ¶ 58), and pre-AIA law applies to asserted claim 2.

            The ’455 Patent (“Crystalline Form Patent”) has an effective filing
             date of no later than June 4, 2012 (Plaintiffs’ FOF ¶ 137; see
             Alvogen’s FOF ¶ 152), and pre-AIA law applies to asserted claim 5.

            The ’857 Patent (“Tablet Formulation Patent”) has an effective filing
             date of March 3, 2015 (Plaintiffs’ FOF ¶ 184; see Alvogen’s FOF ¶
             202), which is after the effective date of the AIA amendments. Thus,
             the AIA applies to asserted claims 30 and 37 of the ’857 Patent.
             Although the AIA applies, Plaintiffs respectfully note that this
             distinction does not impact the analysis of the issues before the Court
             for the ’857 Patent.


                                          Respectfully,

                                          /s/ Jeremy A. Tigan

                                          Jeremy A. Tigan (#5239)
  JAT/rah
  cc: All Counsel of Record (via CM/ECF and electronic mail)




  2
   Indeed, the Court need not consider Alvogen’s argument based on best mode, as
  Alvogen did not timely raise it at any time prior to post-trial briefing. See
  Plaintiffs’ Post-Trial Brief at 10.
